539 So.2d 538 (1989)
Kenneth Richard CUMBIE, Appellant,
v.
STATE of Florida, Appellee.
No. 87-1512.
District Court of Appeal of Florida, First District.
March 7, 1989.
David A. Davis, Asst. Public Defender, Tallahassee, for appellant.
Bradley R. Bischoff, Asst. Atty. Gen., Tallahassee, for appellee.
THOMPSON, Judge.
Cumbie appeals his conviction and sentence for attempted sexual battery contending, inter alia, that the trial court erred in sentencing him to 20 years in prison followed by 12 years probation. We agree the court erred as to the sentence imposed.
Cumbie was charged with capital sexual battery but was convicted only of attempted capital sexual battery, a first degree felony for which the maximum sentence authorized by law is 30 years. §§ 775.082(3)(b); 777.04(4)(a); 794.011(2), Fla. Stat. The court therefore erred in sentencing Cumbie to 20 years incarceration followed by 12 years probation as the total sentence exceeds the 30 years that can be legally imposed.
We find no merit to the remaining issues. The conviction is affirmed but the sentence is reversed and this case is remanded for resentencing.
REVERSED AND REMANDED.
WENTWORTH and WIGGINTON, JJ., concur.